Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Response to Amendment

This Office Action is in response to the correspondence on 03/26/2021. Applicant’s argument, filed on 03/26/2021 has been entered and carefully considered. Claims 1-20 are pending.

The application filed on 12/27/2019 is a CON of PCT/CN2017/091298 filed on 06/30/2017.

Response to Arguments

Applicant’s arguments with respect to claims have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.

Examiner’s Note

Claims 1-8 refer to "A method for predicting motion information of a picture block”, Claims 9-14 refer to "An apparatus for predicting motion information of a picture block”, and, Claim 15-20 refers to "A non-transitory computer-readable storage medium”. Claims 9-12, 14-18 and 20 are similarly rejected in light of rejection of claims 1-4 and 8, any obvious combination of the rejection of claims 1-4 and 8, or the differences are obvious to the ordinary skill in the art. It is well known in the art that encoding and decoding are reverse processes of video coding method/system.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Sato et al. (US 20100284469 A1), hereinafter Sato, in view of Wu et al. (US 20170134734 A1), hereinafter Wu, further in view of Wredenhagen (US 20100103323 A1).
	
	Regarding claim 1, Sato discloses a method for predicting motion information of a picture block, the method comprises (Abstract):  5obtaining motion information of at least one determined motion vector picture block in a picture in which a to-be-processed picture block is located (Fig. 7, element E, block of interest to be subjected to the encoding process), wherein one of the at least one determined motion vector picture block is discontiguous with the to-be- processed picture block (Fig. 7); and predicting motion information of the to-be-processed picture block based on the ([0089]-[0091], also, Grigoriu, "Spatio-temporal compression of the motion field in video coding," 2001 IEEE Fourth Workshop on Multimedia Signal Processing (Cat. No.01TH8564), Cannes, 2001, pp. 129-134, doi: 10.1109/MMSP.2001.962723.). 
	Sato discloses all the elements of claim 1 but Sato does not appear to explicitly disclose in the cited section wherein the motion information is used for inter-frame prediction.
	However, Wu from the same or similar endeavor teaches wherein the motion information is used for inter-frame prediction ([0061], frame level prediction, it is obvious to the ordinary skill in the art, e.g., Parke, US 5,206,723, Abstract).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sato to incorporate the teachings of Wu for performance improvement for the  (Wu, [0017]). Similar reasoning of modification can be applied/extended to the other related claims.
	Sato in view of Wu discloses all the elements of claim 1 but they do not appear to explicitly disclose in the cited section constructing a list of one or more candidate motion vectors, at least one of the candidate motion vectors determined according to the motion information of at least one determined motion vector picture block discontiguous with the to-be-processed picture block.
	However, Wredenhagen from the same or similar endeavor teaches constructing a list of one or more candidate motion vectors, at least one of the candidate motion vectors determined according to the motion information of at least one determined motion vector picture block discontiguous with the to-be-processed picture block ([0048], obtained candidate motion vectors from discontinuous regions).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sato in view of Wu to incorporate the teachings of Wredenhagen to improve the quality of candidate motion vectors (Wredenhagen, [0028]). Similar reasoning of modification can be applied/extended to the other related claims.

	Regarding claim 2, Sato in view of Wu further in view of Wredenhagen discloses the method according to claim 1, wherein the picture in which the to-be- processed picture block is located comprises at least two rows of coding tree units (CTUs), and a size of the to-be-processed picture block is not larger than a size of any 15of the CTUs, and a difference between a number of a row of a CTU in which the to-be-processed picture block is located in the picture and a number of a row of a CTU in which the determined motion vector picture block is located in the picture is smaller than N rows, wherein N is an integer greater than 1 (Sato, Fig. 7, blocks referring to a distance, Wu, Fig. 2-10, picture blocks referring to different blocks apart, it is well known in the art, e.g., George et al., US 20140105293 A1, [0043], Fig. 9).  

	Regarding claim 3, Sato in view of Wu further in view of Wredenhagen discloses the method according to claim 2, wherein N is 2 (Sato, Fig. 7, blocks referring to a distance, Wu, Fig. 2-10, picture blocks referring to different blocks apart, it is well known in the art, e.g., George et al., US 20140105293 A1, [0043], Fig. 9).  

Regarding claim 4, Sato in view of Wu further in view of Wredenhagen discloses the method according to claim 1, wherein the picture in which the to-be- processed picture block is located comprises M groups of the at least one determined 25motion vector picture blocks, each group of the determined motion vector picture blocks has a group number, a width of the to-be-processed picture block is w and a height is h, and the step of obtaining motion information of at least one determined motion vector picture block in a picture in which a to-be-processed picture block is located comprises: 83successively obtaining the motion information of to-be-obtained determined motion vector picture blocks among the at least one determined motion vector picture blocks in ascending order of group numbers of the to-be-obtained determined motion vector picture blocks, wherein determined motion vector picture blocks of a group 5number i comprise determined motion vector picture blocks in which pixel set basic units in the following coordinate positions in a virtual coordinate system are located: (- ix w, -ix h), ((mx w) + 1,-i x h), (-mx w, -ix h), (-ix w, -mx h), and (-ix w, (mx h) + 1), m is any integer ranging from 0 to i - 1 (including 0 and i - 1), M, i, w, and h are positive integers, and i is not greater than M; and in the virtual coordinate system, 10a position of a pixel set basic unit in a lower right corner of the to-be-processed picture block in the picture is used as an origin, a straight line on which a bottom boundary of the to-be-processed picture block is located is used as a horizontal coordinate axis, a rightward direction is a horizontal positive direction, a straight line on which a right boundary of the to-be-processed picture block is located is used as a vertical coordinate 15axis, and a downward direction is a vertical positive direction (Sato, Fig. 7, blocks referring to a distance, Wu, Fig. 2-10, picture blocks referring to different blocks apart, it is well known in the art because it depends on the co-ordinate of how far the substitute block is selected).  
	Regarding claim 8, Sato in view of Wu further in view of Wredenhagen discloses the method according to claim 1. wherein the step of obtaining motion information of at least one determined motion vector picture block in a picture in which a to-be-processed picture block is located comprises: 20obtaining motion information of a preset quantity of determined motion vector picture blocks (Sato, Fig. 7, Wu, Fig. 2-10, it is well known in the art).

Regarding claim 9-12, 14-18 and 20, See Examiner’s Note. Regarding claim 14 and 20, Sato, Fig. 8 and 13.

Allowable Subject Matter

Claim 5-7, 13 and 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

The examiner has pointed out particular references contained in the prior arts of record in the body of this action for the convenience of the applicant.  Although the specified citations are representative of the teachings in the prior art and are applied to the specific limitations within the individual claims, other passages and figures may apply to the claims as well.  Further, references that have been mentioned but not asserted have been presented to provide further evidence that certain limitations in Applicants claims were known and also so that Applicant in making arguments against the asserted references can keep the teachings of the non-asserted references in mind to support compact prosecution.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD J RAHMAN whose telephone number is (571)270-7190.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Mohammad J Rahman/Primary Examiner, Art Unit 2487